 


110 HR 4064 IH: To amend the Immigration and Nationality Act to permit the Secretary of State to waive certain requirements with respect to special immigrants described in section 101(a)(27)(D) of such Act who have performed service for the United States abroad under extraordinary conditions.
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4064 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2007 
Mr. Perlmutter (for himself and Mr. Pomeroy) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Immigration and Nationality Act to permit the Secretary of State to waive certain requirements with respect to special immigrants described in section 101(a)(27)(D) of such Act who have performed service for the United States abroad under extraordinary conditions. 
 
 
1.Special immigrants performing service for the United States abroad under extraordinary conditionsSection 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) is amended by adding at the end the following:  
 
(7)Special rules for D special immigrants 
(A)In generalWith respect to visas made available to special immigrants under section 101(a)(27)(D), the Secretary of State, after consultation with the Secretary of Homeland Security and other appropriate agencies of the United States Government, may determine that it is in the interests of the United States to reduce the period of faithful service required to a period of at least 1 year, for such alien employees or honorably retired former employees who have been employed in and are nationals of a foreign state in which the Secretary finds that there exist extraordinary conditions, such as ongoing military or civil conflict or ongoing serious threats to alien employees as a consequence of their faithful service as an employee of the United States Government abroad, or of the American Institute in Taiwan. 
(B)Background and security checksPrior to the issuance of a visa, an alien subject to a determination under subparagraph (A) shall undergo and pass background and security checks, as established by the Secretary of Homeland Security in consultation with the Secretary of State. 
(C)Effective period of determinationA determination made under subparagraph (A) may remain in effect for not more than 5 years. 
(D)Not counted against numerical limitationsImmigrant visas made available to special immigrants pursuant to a determination under subparagraph (A) shall not be subject to, or counted against, any numerical limitation established under this subsection, section 201, or section 202. 
(E)ReviewAny recommendation of any employee to the Secretary of State by the principal officer with respect to a determination under subparagraph (A) shall be reviewed by an official at the Department of State in accordance with procedures established by the Secretary of State in consultation with the Secretary of Homeland Security..  
 
